Exhibit 10.3

 

 

 

 

FIRST AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

December 16, 2009

 

among

 

CUBIC CORPORATION,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

BANK OF THE WEST,
as Co-Syndication Agent,

 

UNION BANK, N.A.,
as Co-Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and

 

BRANCH BANKING AND TRUST COMPANY,
as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

17

Section 1.03.

Terms Generally

17

Section 1.04.

Accounting Terms; GAAP

18

 

 

 

ARTICLE II

THE CREDITS

18

 

 

 

Section 2.01.

Commitments

18

Section 2.02.

Loans and Borrowings

18

Section 2.03.

Requests for Borrowings

19

Section 2.04.

Swingline Loans

20

Section 2.05.

Letters of Credit

21

Section 2.06.

Funding of Borrowings

24

Section 2.07.

Interest Elections

25

Section 2.08.

Termination, Reduction and Increase of Commitments

26

Section 2.09.

Repayment of Loans; Evidence of Debt

28

Section 2.10.

Prepayment of Loans

29

Section 2.11.

Fees

29

Section 2.12.

Interest

30

Section 2.13.

Alternate Rate of Interest

31

Section 2.14.

Increased Costs

31

Section 2.15.

Break Funding Payments

32

Section 2.16.

Taxes

33

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

34

Section 2.18.

Mitigation Obligations

36

Section 2.19.

Defaulting Lenders

36

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

38

 

 

 

Section 3.01.

Existence and Power

38

Section 3.02.

Corporate and Governmental Authorization; No Contravention

38

Section 3.03.

Binding Effect

38

Section 3.04.

Financial Information

38

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.05.

Litigation

39

Section 3.06.

Compliance with ERISA

39

Section 3.07.

Taxes

39

Section 3.08.

Environmental Compliance

39

Section 3.09.

Properties

40

Section 3.10.

Compliance with Laws and Agreements

41

Section 3.11.

Investment and Holding Company Status

41

Section 3.12.

Full Disclosure

41

Section 3.13.

Solvency

41

Section 3.14.

Employee Matters

42

Section 3.15.

Use of Proceeds

42

Section 3.16.

Subsidiaries

42

Section 3.17.

No Change in Credit Criteria or Collection Policies

42

 

 

 

ARTICLE IV

CONDITIONS

42

 

 

 

Section 4.01.

Effective Date

42

Section 4.02.

Each Credit Event

44

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

44

 

 

 

Section 5.01.

Financial and Business Information

44

Section 5.02.

Officer’s Certificate

47

Section 5.03.

Inspection

47

Section 5.04.

Reporting Treatment of Unrestricted Subsidiaries

48

Section 5.05.

Compliance with Law

48

Section 5.06.

Insurance

48

Section 5.07.

Maintenance of Properties

49

Section 5.08.

Payment of Taxes and Claims

49

Section 5.09.

Corporate Existence, Etc.

49

Section 5.10.

Nature of Business

49

Section 5.11.

Additional Guarantors

49

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

50

 

 

 

Section 6.01.

Financial Ratios

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.02.

Limitations on Indebtedness

50

Section 6.03.

Limitation on Liens

50

Section 6.04.

Limitation on Sale and Leasebacks

51

Section 6.05.

Mergers, Consolidations and Sales of Assets and Acquisitions

52

Section 6.06.

Transactions with Affiliates

53

Section 6.07.

Designation of Subsidiaries

53

Section 6.08.

Modification of Operating Documents

54

Section 6.09.

Restrictive Agreements

54

Section 6.10.

Restricted Payments

54

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

55

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

57

 

 

 

ARTICLE IX

MISCELLANEOUS

59

 

 

 

Section 9.01.

Notices

59

Section 9.02.

Waivers; Amendments

60

Section 9.03.

Expenses; Indemnity; Damage Waiver

61

Section 9.04.

Successors and Assigns

62

Section 9.05.

Survival

65

Section 9.06.

Counterparts; Integration; Effectiveness

65

Section 9.07.

Severability

66

Section 9.08.

Right of Setoff

66

Section 9.09.

GOVERNING LAW; Jurisdiction; Consent to Service of Process

66

Section 9.10.

WAIVER OF JURY TRIAL

67

Section 9.11.

Headings

67

Section 9.12.

Confidentiality

67

Section 9.13.

Interest Rate Limitation

68

Section 9.14.

USA Patriot Act

68

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01

Existing Letters of Credit

Schedule 2.01

Commitments

Schedule 3.05

Disclosed Matters as to Litigation

Schedule 3.08

Disclosed Matters as to Environmental Compliance

Schedule 3.16A

Restricted Subsidiaries

Schedule 3.16B

Unrestricted Subsidiaries

Schedule 6.03

Liens

 

 

EXHIBITS

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Opinion of Borrower’s Counsel

Exhibit C

Form of Promissory Note

Exhibit D

Form of Guarantee

Exhibit E

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 16, 2009, among
CUBIC CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

 

The Borrower, various lenders and JPMCB, as administrative agent for such
lenders, are parties to that certain Credit Agreement dated as of March 10,
2005, as amended prior to the date hereof (as so amended, the “Existing Credit
Agreement”); and

 

The parties hereto have agreed that the Existing Credit Agreement shall be
amended and restated in its entirety.

 

Accordingly, the Borrower, the Lenders and the Administrative Agent (such terms
having the respective meanings ascribed to such terms hereinafter) hereby agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or any successor appointed
pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any corporation of which such Person and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise. 
Unless the

 

--------------------------------------------------------------------------------


 

context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR 01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means:

 

(a)           with respect to any ABR Loan or Eurodollar Loan or the Revolving
Credit Commitment Fee;

 

(i)            if such day occurs on or after the Effective Date and prior to
the delivery of the first financial statements referred to in clause (ii) below,
(x) with respect to Loans that are Eurodollar Loans, 2.00%, (y) with respect to
Loans that are ABR Loans, 1.00% and (z) with respect to the Revolving Credit
Commitment Fee, 0.25% and

 

(ii)           if such day occurs on or after the date upon which the Borrower
shall have delivered to the Administrative Agent the financial statements
required to be delivered for the fiscal period ended September 30, 2009 pursuant
to Section 5.01(b),

 

the rate as set forth below that corresponds to the ratio of Consolidated
Indebtedness to Consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries on a consolidated basis as of the last day of the fiscal quarter or
fiscal year most recently ended prior to such day for which financial statements
shall have been delivered to the Administrative Agent as required pursuant to
Section 5.01(a) or (b) hereof, together with the corresponding compliance
certificate required pursuant to Section 5.02 hereof; provided that any increase
or decrease in the Applicable Rate shall become effective as of the fifth
Business Day immediately following the date the financial statements and
accompanying compliance certificate shall have been delivered for a fiscal
quarter or fiscal year end; and provided, further, that (A) if the Borrower
shall fail to timely deliver such statements and certificates for any such
fiscal quarter or fiscal year period or (B) during the continuance of an Event
of Default, then the Applicable Rate with respect to ABR Loans and Eurodollar
Loans and with respect to the Revolving Credit Commitment Fee shall be
determined for the period (x) from and including the date upon which such
financial statements and certificate were required to be delivered to but
excluding the date upon which financial statements and a certificate complying
with Section 5.0 1(a) or (b) and Section 5.02 are delivered or (y) from and
including the date from which such Event of

 

2

--------------------------------------------------------------------------------


 

Default shall have occurred but excluding the date upon which such Event of
Default is cured or waived as if the applicable ratio of Consolidated
Indebtedness to Consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries was greater than 2.50:1.00:

 

Ratio of Consolidated Indebtedness
to Consolidated Adjusted EBITDA

 

Eurodollar
Spread for Loans

 

ABR Spread
for Loans

 

Commitment
Fee

 

Less than 1.00 to 1.00

 

2.00

%

1.00

%

0.25

%

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

2.25

%

1.25

%

0.30

%

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

2.50

%

1.50

%

0.35

%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

2.75

%

1.75

%

0.40

%

Greater than or equal to 2.50 to 1.00

 

3.00

%

2.00

%

0.50

%

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means at any time (i) the total Revolving Loan Commitments minus
(ii) the sum at such time of (x) the unpaid principal balance of all Loans and
(y) the LC Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the recitals.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease the obligation for Rentals with respect to which
is required to be capitalized on a consolidated balance sheet of the lessee and
its subsidiaries in accordance with GAAP.

 

“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of voting stock of the Borrower, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii) , any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); provided, however, that neither the
ownership nor acquisitions of shares of the capital stock of the Borrower by,
nor the transfers of shares of the capital stock of the Borrower between,
Members of the Zable Family shall constitute a Change in Control.

 

“Change in Law” means (a) the adoption or effectiveness of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after or in effect after the date of this Agreement or (c) compliance
by any Lender (or, for purposes of Section 2.12(b), by any lending office of
such Lender or by such Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made, issued or becoming effective after the date of this
Agreement.

 

“Class,” when used in reference to any Loan or Borrowing, refers to when such
Loans, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Revolving Loan Commitment.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” means with respect to the Borrower and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted to take into account the EBITDA of any subsequently acquired Person
which becomes a Restricted Subsidiary for the applicable period of calculation
which occurred prior to its acquisition so long as such EBITDA may be verified
from audited financial statements.

 

“Consolidated Cash Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense of the Borrower and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated EBITDA” means with respect to the Borrower and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income for the
Borrower and its Restricted Subsidiaries, (ii) Consolidated Interest Expense (to
the extent deducted in determining Consolidated Net Income) for the Borrower and
its Restricted Subsidiaries, (iii) taxes, and (iv) depreciation and amortization
(to the extent deducted in determining Consolidated Net Income) and stock
compensation and other non-cash items properly deductible in determining
Consolidated Net Income, calculated on a consolidated basis in accordance with
GAAP, minus (b) non-cash items properly added in determining Consolidated Net
Income for such period, all such calculations to be on a consolidated basis in
accordance with GAAP.

 

“Consolidated Indebtedness” means all Indebtedness of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis eliminating
intercompany items.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense of the Borrower and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capitalized Lease
allocable to interest expense.

 

“Consolidated Net Income” for any period means consolidated net income or net
earnings (or any comparable line item) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP, excluding extraordinary items
and gains or loses resulting from changes in accounting principles and interest
income.

 

“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Borrower
and its Restricted Subsidiaries as determined in accordance with GAAP.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness plus (b) Consolidated Net
Worth.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline

 

5

--------------------------------------------------------------------------------


 

Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

6

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

 

7

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means those letters of credit more particularly
described on Schedule 1.01.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter dated September 30, 2009 between the Borrower and
the Administrative Agent setting forth certain fees to be paid by the Borrower
to the Administrative Agent.

 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

 

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing Loans, any Guarantee of the Obligations and any
other agreement hereafter created to which the Borrower or any Guarantor is a
party that relates to the obligations of the Borrower or any such Guarantor
under any of the foregoing.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Funded Debt” of any Person means (a) all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of one or more than one year from
the date of origin thereof (or which is renewable or extendible at the option of
the obligor for a period or periods more than one year from the date of origin),
including all payments in respect thereof that are required to be made within
one year from the date of any determination of Funded Debt, whether or not the
obligation to make such payments shall constitute a current liability of the
obligor under GAAP, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Funded Debt of others.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

8

--------------------------------------------------------------------------------


 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)           to purchase such Indebtedness or obligation or any property
constituting security therefor;

 

(b)           to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

 

(d)           otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

 

Without limiting the foregoing, in any computation of the Indebtedness or other
liabilities of the obligor under any Guarantee, the Indebtedness or other
obligations that are the subject of such Guarantee shall be assumed to be direct
obligations of such obligor.

 

“Guarantor” means each domestic Restricted Subsidiary now existing or hereafter
created, and executing and delivering a Guarantee of the Obligations in the form
of Exhibit D, but which in any event shall encompass domestic Restricted
Subsidiaries representing at all times not less than 85% of total assets and
Consolidated EBITDA (computed for the Borrower and its domestic Restricted
Subsidiaries) of the Borrower and all its domestic Restricted Subsidiaries.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication:

 

(a)           its liabilities for borrowed money, including, without limitation,
deferred payments, and its redemption obligations in respect of mandatorily
redeemable Preferred Stock;

 

(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

9

--------------------------------------------------------------------------------


 

(c)           all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

 

(e)           all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions, whether or not representing obligations for borrowed
money, but excluding any commercial letter of credit entered into in the
ordinary course of business by any such bank or other financial institution
relating to the export or import of properties or any letter of credit entered
into in the ordinary course of business by any such bank or other financial
institution relating to the performance by such Person of its obligations under
any contract or agreement (other than any note, credit, loan or other financial
instrument or like agreement);

 

(f)            Swaps of such Person; and

 

(g)           any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each January, April, July and October,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar

 

10

--------------------------------------------------------------------------------


 

month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. or, at the request of the
Borrower and with the concurrence of such Lender, any other Lender, to the
extent such Person is acting, in its capacity as the issuer of Letters of Credit
hereunder.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“JPMCB” has the meaning assigned to such term in the recitals.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
pro rata (based on its Revolving Loan Commitment) share of the total LC Exposure
at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR 01 page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate of dollar deposits with the maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

11

--------------------------------------------------------------------------------


 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property.  For the purposes of this
Agreement, the Borrower or a Subsidiary shall be deemed to be the owner of any
property which it has acquired or holds subject to a conditional sale agreement,
Capital Lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes and such
retention or vesting shall constitute a Lien.

 

“Long-Term Lease” means any lease of real or personal property (other than a
Capital Lease) having an original term, including any period for which the lease
may be renewed or extended at the option of the lessor, of more than three
years.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower or any Guarantor to perform
any of its obligations under this Agreement and the other Financing Documents,
taken as a whole, (c) the validity or enforceability of any of the Financing
Documents, or (d) the rights of or benefits available to the Lenders or the
Administrative Agent under this Agreement and the other Financing Documents,
taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swaps, of any one or more of the Borrower
or any Restricted Subsidiary or Guarantor in an aggregate principal amount
exceeding $2,500,000.

 

“Maturity Date” means December 16, 2012.

 

“Member of the Zable Family” means Walter J. Zable, his spouse, his children,
his grandchildren and any trust of which Walter J. Zable is the settlor.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means any of the promissory notes executed pursuant to Section 2.09(e),
as amended, modified, supplemented, renewed or extended from time to time.

 

“Obligations” means all liabilities and obligations of Borrower, whether now
existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, due or to become due, arising out of or in
connection with this Agreement, including, without limitation, all principal of
and interest on the Loans, all fees, expenses, indemnities and other

 

12

--------------------------------------------------------------------------------


 

amounts payable by the Borrower under this Agreement or any other Financing
Document (including interest accruing after the filing of a petition or
commencement of a case by or with respect to the Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws, whether or not
the claim for such interest is allowed in such proceeding).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.04 hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permits” has the meaning assigned to such term in Section 3.08(i) hereof.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the stock of any Person (such Person being
the “Target”) that is engaged in a line of business which is substantially
related to that of the Borrower and with respect to which:

 

(a)           such acquisition was approved by each Person’s (including the
Target’s) Board of Directors (or other similar governing body);

 

(b)           at the time of such proposed acquisition and immediately after
giving effect thereto, no Default would exist;

 

(c)           at the time of such proposal acquisition and immediately after
giving effect thereto, the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated Adjusted EBITDA, on a pro forma basis, shall not be more than
2.50 to 1.00 (such compliance to be confirmed by an officer’s certificate in a
form satisfactory to the Administrative Agent); and

 

(d)           the Borrower shall have given the Administrative Agent fifteen
(15) days’ prior written notice, together with (i) all instruments, documents,
certificates, Lien searches, resolutions and opinions (to the extent the
Borrower receives (or provides) resolutions or opinions from (or to) the
applicable Target) delivered to or by the Borrower or a Restricted Subsidiary
and such other information which the Administrative Agent may reasonably request
in connection with any such proposed acquisition and (ii) if the total
consideration being paid (including, without limitation, assumed Indebtedness or
Preferred Stock) exceeds $20,000,000, financial statements, in form and
substance satisfactory to the Administrative Agent, for the applicable Target.

 

13

--------------------------------------------------------------------------------


 

For purposes hereof, “pro forma basis” shall mean the recalculation of the
applicable financial covenants as if the proposed Target (or the business
related to the assets to be acquired from the proposed Target) were consolidated
with the Borrower for the twelve months immediately preceding the date of such
acquisition, with any Indebtedness of such acquired person which is retired in
connection with such acquisition to be excluded from such calculations and
deemed to have been retired as of the first day of such applicable period, with
income statement items and other balance sheet items (whether positive or
negative) attributable to such acquired person to be included in such pro forma
calculations to the extent relating to any such applicable period and with such
other adjustments as may be approved by the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Borrower or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Borrower or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit

 

14

--------------------------------------------------------------------------------


 

Exposures and unused Commitments at such time, all after giving effect to the
terms of Section 2.19(b).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Borrower with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Equity Interests with voting power is beneficially
owned, directly or indirectly, by the Borrower and (b) if applicable, as so
designated within the limitations of Section 6.07.

 

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.11(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased pursuant to Section 2.08(d), (b) reduced
from time to time pursuant to Section 2.08(b) and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolving Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Loan
Commitments is $150,000,000.  Effective upon the assignment of an interest
pursuant to Section 9.04, Schedule 2.01 may be amended by the Administrative
Agent to reflect such assignment.

 

“Sale and Leaseback Transaction” shall have the meaning ascribed thereto in
Section 6.04.

 

“SEC” is defined in Section 5.01(a);

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Borrower.

 

15

--------------------------------------------------------------------------------


 

“Senior Funded Debt” means all Funded Debt of the Borrower which is not
expressed to be subordinate or junior in rank to any other Funded Debt of the
Borrower.

 

“Senior Note Agreement” means the Note Purchase Agreement dated as of
November 1, 1998 between the Borrower and the note purchasers described therein.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Borrower.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement.  Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its pro rata (based on its Revolving Loan Commitment) share
of the total Swingline Exposure at such time.

 

16

--------------------------------------------------------------------------------


 

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 6.07.

 

“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Borrower and the Borrower’s other Wholly-owned Restricted
Subsidiaries at such time.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving  Borrowing”) or by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or

 

17

--------------------------------------------------------------------------------


 

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants.

 

ARTICLE II

 

The Credits

 

Section 2.01.          Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Loan Commitment.  Subject to the foregoing and within the
foregoing limits, the Borrower may borrow, repay (or prepay) and reborrow
Revolving Loans, on and after the date hereof through the Availability Period,
subject to the terms, provisions and limitations set forth herein, including,
without limitation, the requirement that no Revolving Loan shall be made
hereunder if the amount thereof exceeds the Availability outstanding at such
time (in each case, after giving effect to the applications of the proceeds of
such Revolving Loan).

 

Section 2.02.          Loans and Borrowings.  (a) Each Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Loan Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Loan
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

18

--------------------------------------------------------------------------------


 

(b)           Subject to Sections 2.07(e) and 2.13, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in a minimum amount of $5,000,000
and an aggregate amount that is an integral multiple of $100,000.  At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Loan
Commitments.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
five (5) Eurodollar Revolving Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

Section 2.03.                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
writing, facsimile or telephone (a) in the case of a Eurodollar Borrowing, not
later than 1:00 pm, New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 1:00 pm (or 10:00 am, if financing the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e) hereof), New York City time, on the same
Business Day of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable and if given by telephone shall be confirmed promptly by writing or
fax to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by an authorized signer of the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(a)           the aggregate amount of the requested Borrowing;

 

(b)           the date of such Borrowing, which shall be a Business Day;

 

(c)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(d)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(e)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.

 

19

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.04.                             Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $10,000,000 or (ii) Availability being less than zero; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 pm, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 pm,
New York City time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 pm, New York City time, on any Business
Day require the Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s pro rata (based on its
Revolving Loan Commitment) share of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s pro rata (based on its Revolving Credit Commitment) share
of such Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any

 

20

--------------------------------------------------------------------------------


 

Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason. 
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

 

Section 2.05.                             Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Effective Date shall be governed by the terms and conditions hereof.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$150,000,000 and (ii) after giving effect to the issuance, amendment, renewal or
extension of such Letter of Credit, Availability shall not be less than zero.

 

21

--------------------------------------------------------------------------------


 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that a
Letter of Credit may provide that its expiration date shall be automatically
extended (but not beyond the date specified in clause (ii) below) to a date not
more than one year after the then outstanding expiration date unless, at least a
specified number of days prior to such then existing expiration date, the
Issuing Bank shall have given the beneficiary thereof notice, in a form that may
be specified in such Letter of Credit, that such expiration date shall not be so
extended, and (ii) the date that is five days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s pro rata
(based on its Revolving Loan Commitment) portion of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s pro rata (based on its Revolving Credit Commitment) portion of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 pm, New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 1:00 pm, New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 pm, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 1:00 pm,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the date of receipt; provided that, if such LC
Disbursement is not less than $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s pro rata (based on its
Revolving Loan Commitment) portion thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its pro rata

 

22

--------------------------------------------------------------------------------


 

(based on its Revolving Credit Commitment) portion of the payment then due from
the Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall, to the fullest
extent permitted under applicable law, be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect (other than under circumstances which constitute gross negligence or
willful misconduct on the part of the Issuing Bank as finally determined by a
court of competent jurisdiction), (iii) payment of the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit (other than under circumstances
which constitute gross negligence or willful misconduct on the part of the
Issuing Bank as finally determined by a court of competent jurisdiction), or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in compliance with the
terms of a Letter of Credit, the

 

23

--------------------------------------------------------------------------------


 

Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (c) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

Section 2.06.                             Funding of Borrowings.  (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 2:00 pm, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amount so
received, in like funds, to an account maintained with Union Bank of California
or such other deposit taking financial institution as the Borrower may designate
to the Administrative Agent upon not less than three Business Days’ prior
notice; provided that Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective

 

24

--------------------------------------------------------------------------------


 

Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then the Borrower shall be relieved of its
obligation to pay the corresponding amount to the Administrative Agent and such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07.                             Interest Elections.  (a) Any Borrowing
on the Effective Date shall be at the Alternate Base Rate and thereafter shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  The Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Loans, which may not be
converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election in writing or by facsimile
transmission or by telephone (confirmed in writing or by fax) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02;

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

25

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Borrower, then, so long as an Event
of Default is continuing (i) no request may be made for a Eurodollar Borrowing
and no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) each Eurodollar Borrowing, unless repaid as provided herein,
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

Section 2.08.                             Termination, Reduction and Increase of
Commitments.  (a)  Unless previously terminated, the Revolving Loan Commitments
shall terminate on the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Loan Commitments; provided that each reduction of the
Revolving Loan Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $5,000,000.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Loan Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Loan Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Loan Commitments shall be permanent. 
Each reduction of the Revolving Loan Commitments shall be made ratably among the
Lenders with Revolving Loan Commitments in accordance with their respective
Revolving Loan Commitments.

 

(d)           The Borrower may at any time, by written notice to the
Administrative Agent, and with the consent of the Required Lenders, request that
the Administrative Agent increase the total Revolving Loan Commitments (a
“Revolver Increase”) by (i) adding one or more new lenders to the revolving
credit facility under this Agreement (each a “New Lender”) who wish to
participate in such Revolver Increase and/or (ii) increasing the Revolving Loan
Commitments of one or more Lenders party to this Agreement who wish to
participate in such

 

26

--------------------------------------------------------------------------------


 

Revolver Increase; provided, however, that (w) no Default or Event of Default
shall have occurred and be continuing as of the date of such request or as of
the effective date of such Revolver Increase (the “Increase Date”) or shall
occur as a result thereof, (x) any New Lender that becomes party to this
Agreement pursuant to this Section 2.08(d) shall satisfy the requirements of
Section 9.04(b) hereof and shall be acceptable to the Administrative Agent and
consented to by the Borrower and (y) the other conditions set forth in this
Section 2.08(e) below are satisfied.  The Administrative Agent shall use
commercially reasonable efforts to arrange for the syndication of any Revolver
Increase.  The Administrative Agent shall promptly inform the Lenders of any
such request made by the Borrower.  The aggregate amount of Revolver Increases
shall not exceed $75,000,000 and no single such Revolver Increase shall be for
an amount less than $1,000,000.

 

(e)           On each Increase Date, (i) each New Lender that has chosen to
participate in such Revolver Increase shall, subject to the conditions set forth
in Section 2.08(d) hereof, become a Lender party to this Agreement as of such
Increase Date and shall have a Revolving Loan Commitment in an amount equal to
its share of the Revolver Increase and (ii) each Lender that has chosen to
increase its Commitment pursuant to Section 2.08(d) will have its Revolving Loan
Commitment increased by the amount of its share of the Revolver Increase as of
such Increase Date; provided, however, that the Administrative Agent shall have
(y) received from the Borrower all out-of-pocket costs and expenses incurred by
the Administrative Agent or any Lender in connection with such Revolver Increase
and (z) received on or before such Increase Date the following, each dated such
date:

 

(i)            certified copies of resolutions of the governing body of the
Borrower approving the Revolver Increase and the corresponding modifications, if
any, to the Financing Documents required under subclause (vi) below, together
with a certificate of the Borrower certifying that there have been no changes to
the constitutive documents of the Borrower since the Effective Date, or if there
have been changes, copies certified by the Borrower of all such changes;

 

(ii)           an assumption agreement from each New Lender participating in the
Revolver Increase, if any, in form and substance satisfactory to the
Administrative Agent (each, an “Assumption Agreement”), duly executed by such
New Lender, the Administrative Agent and the Borrower;

 

(iii)          confirmation from each Lender participating in the Revolver
Increase of the increase in the amount of its Revolving Loan Commitment, in form
and substance satisfactory to the Administrative Agent;

 

(iv)          a certificate of the Borrower certifying that no Default or Event
of Default shall have occurred and be continuing or shall occur as a result of
such Revolver Increase;

 

(v)           a certificate of the Borrower certifying that the representations
and warranties made by the Borrower herein and in the other Financing Documents
are true and complete in all material respects with the same force and effect as
if made on and as of such date (or, to the extent any such representation or
warranty specifically relates to

 

27

--------------------------------------------------------------------------------


 

an earlier date, such representation or warranty is true and complete in all
material respects as of such earlier date);

 

(vi)          supplements or modifications to the Financing Documents and such
additional Financing Documents, including any new Notes to New Lenders and
replacement Notes to Lenders that agree to participate in such Revolver
Increase, that the Administrative Agent reasonably deems necessary in order to
document such Revolver Increase and otherwise assure and give effect to the
rights of the Administrative Agent and the Lenders in the Financing Documents;
and

 

(vii)         such other documents, instruments and information as the
Administrative Agent or its counsel shall reasonably deem necessary in
connection with the Revolver Increase.

 

(f)            On each Increase Date, upon fulfillment of the conditions set
forth in Section 2.08(d), the Administrative Agent shall (i) effect a settlement
of all outstanding Revolving Loans among the Lenders that will reflect the
adjustments to the Revolving Loan Commitments of the Lenders as a result of the
Revolver Increase and (ii) notify the Lenders, any New Lenders participating in
the Revolver Increase and the Borrower, on or before 1:00 p.m.  (New York City
time), by telecopier or telex, of the occurrence of the Revolver Increase to be
effected on such Increase Date.

 

Section 2.09.                             Repayment of Loans; Evidence of Debt. 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain

 

28

--------------------------------------------------------------------------------


 

such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)           Unless all Lenders otherwise agree, the Loans of each Lender shall
be evidenced by a promissory note substantially in the form of Exhibit C (each,
a “Note”).  The Borrower shall execute and deliver to each Lender a Note or
Notes payable to the order of such Lender with blanks completed to the
satisfaction of such Lender.

 

Section 2.10.                             Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, in integral multiples of $100,000 and not less than
$1,000,000, subject to prior notice in accordance with paragraph (b) of this
Section.

 

(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 pm, New York City time
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 pm, New York City time, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given under the circumstances in which a conditional notice of
termination of the Revolving Loan Commitments is permitted as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02
(except that the foregoing shall not be applicable to a prepayment in full of
the aggregate principal amount of a Borrowing then outstanding).  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.

 

Section 2.11.                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee (the
“Revolving Credit Commitment Fee”), which shall accrue at the Applicable Rate on
the daily amount of the unused Revolving Loan Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Loan Commitment terminates, whether or not prior to such
time all the conditions in Section 4.02 are met.  Accrued Revolving Credit
Commitment Fees shall be payable quarterly in arrears on the fifth day of
January, April, July and October of each year and on the date on which the
Revolving Loan Commitments terminate, commencing on the first such date to occur
after the date hereof.  All Revolving Credit Commitment Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participation in
Letters of Credit, which shall accrue for each day during the period from and
including the Effective Date to but

 

29

--------------------------------------------------------------------------------


 

excluding the later of the date on which such Lender’s Revolving Loan Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, at
the Applicable Rate (or solely with respect to standby Letters of Credit issued
to secure Borrower’s performance obligations under contracts entered into by the
Borrower in the ordinary course of business, seventy-five percent of such
Applicable Rate) with respect to interest on Eurodollar Revolving Loans for such
day on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) and (ii) to the
Issuing Bank a fronting fee, which shall accrue at a rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Loan Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of January, April, July and October of each
year shall be payable on the fifth day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Loan Commitments
terminate and any such fees accruing after the date on which the Revolving Loan
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees in the amounts set forth in the Fee Letter and any other fees
in the amounts and at the times separately agreed upon in writing between the
Borrower and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and utilization fees, to the Lenders.  Absent any error in the
calculation thereof, fees paid shall not be refundable under any circumstances.

 

Section 2.12.                             Interest.  (a) The Loans comprising
each ABR Borrowing (including each Swingline Loan) shall bear interest for each
day on which any principal of such Loans remains outstanding at the Alternate
Base Rate for such day plus the Applicable Rate for such day.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
for each day during each Interest Period applicable thereto at the Adjusted LIBO
Rate for such Interest Period plus the Applicable Rate for such day.

 

(c)           Notwithstanding the foregoing, if an Event of Default shall have
occurred and be continuing under subsections (a) or (b) of Article VII, then
unless and until such Event of Default shall have been cured or waived, all
outstanding amounts which are then due and owing shall bear interest, after as
well as before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to ABR Loans as provided for in subsection (a) above.

 

30

--------------------------------------------------------------------------------


 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, on the Maturity Date and, upon termination
of the Revolving Loan Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Eurodollar Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.13.                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request or Interest Election Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.14.                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
any Letter of Credit or participation therein;

 

31

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) with respect to its Eurodollar Loans, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate on demand.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.15.                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each Lender

 

32

--------------------------------------------------------------------------------


 

for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 2.16.                             Taxes.  (a) Any and all payments by or
on account of any obligation of the Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty

 

33

--------------------------------------------------------------------------------


 

to which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

 

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 2.16, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority. 
This section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

Section 2.17.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 pm, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent may charge, when due and payable, the Borrower’s account with the
Administrative Agent for all interest, principal and Revolving Credit Commitment
Fees or other fees owing to the Administrative Agent or the Lenders on or with
respect to this Agreement and/or Loans and other Financing Documents.  All such
payments shall be made to the Administrative Agent at its offices at 1411
Broadway, New York, New York, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension; provided that, in the
case of any prepayment of principal of or interest on any Eurodollar Loan, if
such next succeeding Business Day would fall in the next calendar month, the
date for payment shall instead be the next preceding Business Day.  All payments
hereunder shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment

 

34

--------------------------------------------------------------------------------


 

of principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans in
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04 (c), Section 2.05(d) or (e), Section 2.06(b),
Section 2.17(c) or Section 9.03, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or

 

35

--------------------------------------------------------------------------------


 

the Issuing Bank to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.18.                             Mitigation Obligations.

 

(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments and (iv) such assignment does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

Section 2.19.                             Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

36

--------------------------------------------------------------------------------


 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective pro rata shares (based on their respective Revolving Loan
Commitments) but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.19(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.19(c), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ pro rata shares (based on their respective Revolving
Loan Commitments); or

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.19(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated; and

 

(d)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue,

 

37

--------------------------------------------------------------------------------


 

amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.19(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and
Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its pro rata share (based on its
Revolving Loan Commitment).

 

ARTICLE III



Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.         Existence and Power.  Each of the Borrower and its
Restricted Subsidiaries is a corporation organized, validly existing and in good
standing under the laws of its jurisdiction, and has all necessary powers
required to carry on its business as now conducted and, except where the failure
to do so could not be reasonably expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

Section 3.02.         Corporate and Governmental Authorization; No
Contravention.  The execution, delivery and performance by the Borrower of the
Financing Documents to which it is a party are within its corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any Governmental Authority and do not contravene,
or constitute a default under, any provision of material applicable law or
material regulation or of its charter or bylaws or of any material agreement,
judgment, injunction, order, decree or other material instrument binding upon
each or result in the creation or imposition of any Lien on any material asset
of the Borrower or any of its Restricted Subsidiaries.

 

Section 3.03.         Binding Effect.  This Agreement and the other Financing
Documents to which it is a party constitute valid and binding agreements of the
Borrower, in each case enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles.

 

Section 3.04.         Financial Information.  (a) The Borrower has heretofore
furnished to the Administrative Agent financial statements of the Borrower
(i) for the fiscal years ended September 30, 2007 and September 30, 2008 audited
by Ernst & Young LLP, independent public

 

38

--------------------------------------------------------------------------------


 

accountants and (ii) for the fiscal quarters ended December 31, 2008, March 31,
2009 and June 30, 2009, which quarterly financial statements were unaudited. 
Such financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries as of
the dates and for the periods indicated, and such financial statements disclose
in accordance with GAAP all material liabilities, direct or contingent, of the
Borrower as of the dates thereof.

 

(b)                                 Since September 30, 2008, there has been no
material adverse change in the business, prospects, assets, operations or
financial condition of the Borrower and its Restricted Subsidiaries, considered
as a whole.

 

Section 3.05.         Litigation.  Except for the Disclosed Matters, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Restricted
Subsidiaries before any arbitrator or any Governmental Authority, that (i) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) which would in any material respect draw into
question the enforceability of any of the Financing Documents.

 

Section 3.06.         Compliance with ERISA.  Each of the Borrower and its
Restricted Subsidiaries and each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
and has not incurred any liability under Title IV of ERISA (i) to the PBGC other
than a liability to the PBGC for premiums under Section 4007 of ERISA or (ii) in
respect of a Multiemployer Plan which has not been discharged in full when due.

 

Section 3.07.         Taxes.  To the extent applicable, each of the Borrower and
its Restricted Subsidiaries has filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by it
and has paid all taxes stated to be due in such returns or pursuant to any
assessment received by it, except for taxes the amount, applicability or
validity of which is being contested in good faith by appropriate proceedings. 
The charges, accruals and reserves on the books of the Borrower and its
Restricted Subsidiaries in respect of taxes or other similar governmental
charges, additions to taxes and any penalties and interest thereon are, in the
opinion of the Borrower, adequate.

 

Section 3.08.         Environmental Compliance.  (a) Except for Disclosed
Matters,

 

(i)            the Borrower and its Restricted Subsidiaries have, obtained, or
made timely application for, all permits, certificates, licenses, approvals,
registrations and other authorizations (collectively “Permits”) which are
required under all applicable Environmental Laws and are necessary for their
operations and are in compliance with the terms and conditions of all such
Permits, except where the failure to obtain such Permits or to comply with their
terms would not have, individually or in the aggregate, a Material Adverse
Effect;

 

(ii)           no notice, notification, demand, request for information,
citation, summons, complaint or order has been issued, no complaint has been
filed, no penalty

 

39

--------------------------------------------------------------------------------


 

has been assessed and no investigation or review is pending, or to the
Borrower’s knowledge, threatened by any governmental entity or other Person with
respect to any (A) alleged violation by the Borrower or any Restricted
Subsidiary of any Environmental Law, (B) alleged failure by the Borrower or any
Restricted Subsidiary to have any Permits required in connection with the
conduct of its business or to comply with the terms and conditions thereof,
(C) any generation, treatment, storage, recycling, transportation or disposal of
any Hazardous Materials or (D) release of Hazardous Materials, except where such
event or events would not have, individually or in the aggregate, a Material
Adverse Effect;

 

(iii)          to the knowledge of the Borrower, all oral or written
notifications of a release of Hazardous Materials required to be filed under any
applicable Environmental Law have been filed or are in the process of being
filed by or on behalf of the Borrower or any Restricted Subsidiary;

 

(iv)          no property now owned or leased by the Borrower or any Restricted
Subsidiary and, to the knowledge of the Borrower, no such property previously
owned or leased or any property to which the Borrower or any Restricted
Subsidiary has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to the Borrower’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of federal, state or local enforcement actions or, to the
knowledge of the Borrower, other investigations which may lead to claims against
the Borrower or any Restricted Subsidiary for clean-up costs, remedial work,
damage to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA, except where such listings or investigations
would not have, individually or in the aggregate, a Material Adverse Effect;

 

(v)           there are no Liens under or pursuant to any applicable
Environmental Laws on any real property or other assets owned or leased by the
Borrower or any Restricted Subsidiary, and no government actions have been taken
or, to the knowledge of the Borrower, are in process which could subject any of
such properties or assets to such Liens.

 

(b)           For purposes of this Section, the terms “Borrower” and “Restricted
Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Borrower or any
Restricted Subsidiary.

 

Section 3.09.         Properties.  (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)           To the knowledge of the Borrower, each of the Borrower and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Restricted Subsidiaries
does not, to the knowledge of the Borrower, infringe

 

40

--------------------------------------------------------------------------------


 

upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.10.         Compliance with Laws and Agreements.  Each of the Borrower
and its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
and each has all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.11.         Investment and Holding Company Status.  Neither the
Borrower nor any of its Restricted Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

 

Section 3.12.         Full Disclosure.  All information furnished by the
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any of the Transactions is, taken as whole and
in light of the circumstances under which such information is furnished, true
and accurate in all material respects on the date as of which such information
is furnished, and true and accurate in all material respects on the date as of
which such information is stated or certified.  It is understood that the
foregoing is limited to the extent that (i) projections have been made in good
faith by the management of the Borrower and in the view of the Borrower’s
management are reasonable in light of all information known to management as of
the Effective Date, and (ii) no representation or warranty is made as to whether
the projected results will be realized.

 

Section 3.13.         Solvency.  (a) The fair salable value of the business of
the Borrower and its Restricted Subsidiaries is not less than the amount that
will be required to be paid on or in respect of the probable liability on the
existing debts and other liabilities (including contingent liabilities) of the
Borrower and its Restricted Subsidiaries, as they become absolute and mature.

 

(b)           The assets of the Borrower and its Restricted Subsidiaries do not
constitute unreasonably small capital for the Borrower and its Restricted
Subsidiaries to carry out their business as now conducted and as proposed to be
conducted including the capital needs of the Borrower and its Restricted
Subsidiaries, taking into account the particular capital requirements of the
business conducted by the Borrower and its Restricted Subsidiaries and projected
capital requirements and capital availability thereof.

 

(c)           Neither the Borrower nor any of its Restricted Subsidiaries
intends to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be received by the
Borrower and any of its Restricted Subsidiaries, and of amounts to be payable on
or in respect of debt of the Borrower and any of its Restricted Subsidiaries).

 

(d)           Neither the Borrower nor any of its Restricted Subsidiaries
believes that final judgments against them in actions for money damages
presently pending will be rendered at

 

41

--------------------------------------------------------------------------------


 

a time when, or in an amount such that, they will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).  The cash flow of
the Borrower and its Restricted Subsidiaries, after taking into account all
other anticipated uses of the cash of the Borrower and its Restricted
Subsidiaries (including the payments on or in respect of debt referred to in
paragraph (c) of this Section), will at all times be sufficient to pay all such
judgments promptly in accordance with their terms.

 

Section 3.14.         Employee Matters.  Except for Disclosed Matters, there are
no strikes, slowdowns, work stoppages or controversies pending or, to the
knowledge of the Borrower threatened between the Borrower and its employees,
other than employee grievances arising in the ordinary course of business, none
of which could have, either individually or in the aggregate, a Material Adverse
Effect.

 

Section 3.15.         Use of Proceeds.  All proceeds of each Borrowing under the
Revolving Loan Commitments shall be used to repay existing Indebtedness, make
Permitted Acquisitions, and provide for working capital requirements and general
corporate purposes and none of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System, as the same is from time to
time in effect..

 

Section 3.16.         Subsidiaries.  As of the Effective Date, the Borrower has
the Restricted Subsidiaries set forth on Schedule 3.16A and the Unrestricted
Subsidiaries set forth on Schedule 3.16B.

 

Section 3.17.         No Change in Credit Criteria or Collection Policies. 
There has been no material change in credit criteria or collection policies
concerning accounts receivable of the Borrower and its Subsidiaries since
September 30, 2008.

 

ARTICLE IV



Conditions

 

Section 4.01.         Effective Date.  The obligations of the Lenders to make
Loans hereunder and of the Issuing Bank to issue Letters of Credit shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of William L. Hoese, Assistant General Counsel of the Borrower,
substantially in the form of Exhibit B, and covering such other matters relating
to the Borrower, this

 

42

--------------------------------------------------------------------------------


 

Agreement or the Transactions as the Required Lenders shall reasonably request. 
The Borrower hereby requests such counsel to deliver such opinion.

 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
any Guarantors, the authorization of the Transactions and any other legal
matters relating to the Borrower and any Guarantors, this Agreement or the
Transactions (including, without limitation, confirmation that all third party
and governmental approvals necessary for the Transaction have been obtained and
are in force), all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d)           The Administrative Agent shall have received a certificate of the
Borrower, dated the Effective Date and signed by the President, a Vice President
or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)           The Administrative Agent shall have received all fees and other
amounts due and payable, on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

(f)            The Administrative Agent (or its counsel) shall have received the
other Financing Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

(g)           The Administrative Agent shall have received and determined to be
in form and substance satisfactory to it:

 

(i)            evidence of the compliance by the Borrower with Section 5.06
hereof;

 

(ii)           the financial statements described in Section 3.04 hereof.

 

(h)           The Borrower shall have executed and delivered to the
Administrative Agent a disbursement authorization letter with respect to the
disbursement of the proceeds of the Loans made on the Effective Date.

 

(i)            The Administrative Agent shall have received (x) evidence of the
repayment in full of the existing credit arrangements under the Existing Credit
Agreement and the termination of all commitments to lend thereunder and (y) such
other documents, and completed such other reviews, including, without
limitation, material leases and contracts, litigation and taxes, as the
Administrative Agent or its counsel shall reasonably deem necessary.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing

 

43

--------------------------------------------------------------------------------


 

conditions is satisfied (or waived pursuant to Section 9.02) at or prior to
3:00 pm, New York City time, on December 31, 2009 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

Section 4.02.         Each Credit Event.  The obligation of any Lender to make a
Loan on the occasion of any Borrowing, is subject to the satisfaction on such
date of the following conditions:

 

(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such
Borrowing; provided that any such representations and warranties that by their
express terms are made as of a specific date shall be true and correct as of
such specific date.

 

(b)           At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

Section 5.01.         Financial and Business Information.  The Borrower shall
deliver to the Administrative Agent and each Lender:

 

(a)           Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Borrower (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:

 

(i)            a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of such quarter, and

 

(ii)           consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Restricted Subsidiaries for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and

 

44

--------------------------------------------------------------------------------


 

their results of operations and cash flows, subject to changes resulting from
year-end adjustments; provided that if the Borrower’s Quarterly Report on
Form 10-Q prepared in compliance with the requirements therefor and filed with
the Securities and Exchange Commission (“SEC”) is required to be delivered
within a shorter time period, then the Borrower’s compliance with the
requirements of this Section 5.01(a) must be satisfied by complying with such
shorter time period (subject always to the Borrower’s compliance with
Section 5.04);

 

(b)           Annual Statements — within 120 days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending September 30, 2009,
duplicate copies of,

 

(i)            a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, as at the end of such year, and

 

(ii)           consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Restricted Subsidiaries, for such
year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:

 

(1)           an unqualified opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and

 

(2)           a certificate of such accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default, and, if
they are aware that any such condition or event then exists, specifying the
nature and period of the existence thereof (it being understood that such
accountants shall not be liable, directly or indirectly, for any failure to
obtain knowledge of any Default unless such accountants should have obtained
knowledge thereof in making an audit in accordance with generally accepted
auditing standards or did not make such an audit),

 

provided that if the Borrower’s Annual Report on Form 10-K for such fiscal year
(together with the Borrower’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the SEC is required to be delivered within
a shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(b) (other than the accountant’s certificate described in
clause (2) above which may be delivered within said 120-day period), must be
satisfied by complying with such shorter time period (subject to the Borrower’s
compliance with Section 5.04);

 

45

--------------------------------------------------------------------------------


 

(c)           SEC and Other Reports — promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Borrower or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report (other than Form 8K so long as such
Form may be accessed on-line and Borrower has notified the Administrative Agent
that such form has been filed), each registration statement (without exhibits
except as expressly requested by a Lender), and each prospectus and all
amendments thereto filed by the Borrower or any Subsidiary with the SEC;

 

(d)           Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default or that any
Person has given any notice or taken any action with respect to a claimed
default of the type referred to in subparagraph (f) of Article VII, a written
notice specifying the nature and period of existence thereof and what action the
Borrower is taking or proposes to take with respect thereto;

 

(e)           ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Borrower or an ERISA Affiliate proposes to take with respect thereto:

 

(i)            with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

(ii)           the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

(iii)          any ERISA Event or any event, transaction or condition that could
result in the incurrence of any liability by the Borrower or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Borrower or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)            Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Borrower or any
Subsidiary from any Federal, state or foreign Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

 

46

--------------------------------------------------------------------------------


 

(g)           Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Borrower or any of its Subsidiaries or
relating to the ability of the Borrower to perform its obligations hereunder and
under the other Financing Documents as from time to time may be reasonably
requested by the Administrative Agent or any Lender.

 

Section 5.02.        Officer’s Certificate.  The Borrower shall deliver to the
Administrative Agent and each Lender within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Borrower (other than the last
quarterly fiscal period of each such fiscal year) and within 120 days after the
end of each fiscal year of the Borrower, a certificate in the form of Exhibit E
of a Senior Financial Officer setting forth:

 

(a)           Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Borrower was in
compliance with the requirements of Section 6.01 through Section 6.05 hereof,
inclusive, and Section 6.10, during the quarterly or annual period covered by
the most recent statements furnished (including with respect to each such
Section, where applicable, the calculations of the maximum or minimum amount,
ratio or percentage, as the case may be, permissible under the terms of such
Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

(b)           Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
most recent statements furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Borrower or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Borrower shall have taken or proposes to take with respect
thereto.

 

Section 5.03.        Inspection.  The Borrower shall permit the representatives
of the Administrative Agent and each Lender:

 

(a)           No Default — if no Default under Article VI or Subsection (b) of
Article VII hereof or no Event of Default then exists, at the expense of such
Lender or the Administrative Agent and upon reasonable prior notice to the
Borrower, to visit the principal executive office of the Borrower, to discuss
the affairs, finances and accounts of the Borrower and its Restricted
Subsidiaries with the Borrower’s officers, and (with the consent of the
Borrower, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Borrower, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Borrower and each Restricted Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; and

 

47

--------------------------------------------------------------------------------


 

(b)           Default —  if a Default under Article VI or Subsection (b) of
Article VII hereof or an Event of Default then exists, at the expense (all of
which expenses shall be reasonable) of the Borrower, to visit and inspect any of
the offices or properties of the Borrower or any Restricted Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (and by this provision the Borrower authorizes said
accountants to discuss the affairs, finances and accounts of the Borrower and
its Restricted Subsidiaries), all at such times and as often as may be
requested.

 

Section 5.04.          Reporting Treatment of Unrestricted Subsidiaries. 
Notwithstanding anything to the contrary contained in this Agreement, so long as
the Unrestricted Subsidiaries continue to constitute, in the aggregate, less
than 7% of Consolidated Total Capitalization in any fiscal period, the Borrower
shall be permitted to include, for purposes of the financial reporting
requirements contained in Sections 5.01(a) and (b), and only for purposes of
such Sections (and in no event for purposes of determining compliance with any
of the covenants contained in this Article V or Article VI hereof), the
financial information of such entities on a consolidated basis.  If at any time
the Unrestricted Subsidiaries shall constitute, in the aggregate, 7% or more of
Consolidated Total Capitalization in any fiscal period, the Borrower shall,
notwithstanding that Section 5.01(a) and (b) permit the Borrower to comply
therewith by delivery of its Quarterly Reports on SEC Form 10-Q and Annual
Reports on SEC Form 10-K, either:  (a) provide consolidating financial
statements setting forth separately the financial information for the
Unrestricted Subsidiaries for such period, together with the financial
information of such entities on a consolidated basis for purposes of the
financial reporting requirements contained in Sections 5.01(a) and (b) and only
for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof) or (b) exclude the financial information on a consolidated basis for the
Unrestricted Subsidiaries from the consolidated financial statements required to
be delivered by the Borrower for such period pursuant to Sections 5.01(a) and
(b).  In no event shall the Borrower include financial information of the
Unrestricted Subsidiaries for purposes of any determination of compliance with
any of the covenants contained in this Article V or Article VI hereof.

 

Section 5.05.          Compliance with Law.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, ERISA and all Environmental Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.06.          Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms

 

48

--------------------------------------------------------------------------------


 

and in such amounts (including deductibles, co-insurance and self- insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

 

Section 5.07.          Maintenance of Properties.  The Borrower will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times; provided that
this Section shall not prevent the Borrower or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Board of
Directors of the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.08.          Payment of Taxes and Claims.  The Borrower will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of the Borrower
or any Restricted Subsidiary; provided that neither the Borrower nor any
Subsidiary need pay any such tax or assessment or claims if (a) the amount,
applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments, governmental charges, levies and
claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.09.          Corporate Existence, Etc.  The Borrower will at all times
preserve and keep in full force and effect its corporate existence and will keep
proper books of record and account reflecting its business and activities. 
Subject to Section 6.05, the Borrower will at all times preserve and keep in
full force and effect the corporate existence of each of its Subsidiaries
(unless merged into the Borrower or a Subsidiary) and all rights and franchises
of the Borrower and its Subsidiaries unless, in the good faith judgment of the
Borrower, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 5.10.          Nature of Business.  Neither the Borrower nor any
Restricted Subsidiary will engage in any business if, as a result, the general
nature of the business, taken on a consolidated basis, which would then be
engaged in by the Borrower and its Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Borrower and its Restricted Subsidiaries on the date of this Agreement.

 

Section 5.11.          Additional Guarantors.  The Borrower will, and will cause
its Subsidiaries to, promptly inform the Administrative Agent of the creation or
acquisition of any direct or indirect Subsidiary (subject to the provisions of
Section 6.05) and cause each direct or indirect

 

49

--------------------------------------------------------------------------------


 

Subsidiary not in existence on the date hereof to enter into a Guarantee
substantially in the form of Exhibit D.  In connection therewith, the Borrower
or any applicable Subsidiary shall provide such resolutions, certificates and
opinions of counsel as shall be reasonably requested by the Administrative
Agent.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 

Section 6.01.          Financial Ratios.

 

(a)           The Borrower will not at any time permit the ratio determined at
the end of each fiscal quarter on a rolling four quarter basis of
(i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense to be less
than 3.00:1.00.

 

(b)           The Borrower will not at any time permit the ratio determined at
the end of each fiscal quarter on a rolling four fiscal quarter basis of
(i) Consolidated Indebtedness to (ii) Consolidated Adjusted EBITDA to be greater
than 3.00:1.00.

 

Section 6.02.          Limitations on Indebtedness.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except if both before
and after giving effect to any such creation, incurrence or assumption the
Borrower is in compliance with Section 6.01 hereof.

 

(b)           The Borrower will not permit any Subsidiary to create, incur,
assume or permit to exist any Indebtedness if, after giving effect to any such
creation, incurrence or assumption, the aggregate amount of all such
Indebtedness then outstanding shall exceed ten percent of the total consolidated
assets of the Borrower and its Restricted Subsidiaries.

 

Section 6.03.          Limitation on Liens.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create or incur, or suffer to be incurred
or to exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, or transfer any
property for the purpose of subjecting the same to the payment of obligations in
priority to the payment of its or their general creditors, or acquire or agree
to acquire, or permit any Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, except:

 

(a)           Liens for property taxes and assessments or governmental charges
or levies and Liens securing claims or demands of mechanics and materialmen;
provided that payment thereof is not at the time required by Section 5.08;

 

50

--------------------------------------------------------------------------------


 

(b)           Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which the Borrower or a Restricted Subsidiary shall at any time in good faith
be prosecuting an appeal or proceeding for a review and in respect of which a
stay of execution pending such appeal or proceeding for review shall have been
secured;

 

(c)           Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

 

(d)           minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Borrower and its
Restricted Subsidiaries or which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair their use in the operation of the business of the
Borrower and its Restricted Subsidiaries;

 

(e)           Liens securing Indebtedness of a Restricted Subsidiary to the
Borrower or to another Wholly-owned Restricted Subsidiary;

 

(f)            Liens existing on the date hereof as scheduled on Schedule 6.03
annexed hereto;

 

(g)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.02, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

 

(h)           Other Liens securing Indebtedness other than as described in the
foregoing clauses (a) through (g) above, provided that the Indebtedness secured
by all such other Liens does not exceed at any time ten percent of the total
consolidated assets of the Borrower and its Restricted Subsidiaries.

 

Section 6.04.          Limitation on Sale and Leasebacks.  The Borrower will
not, and will not permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, whereby the Borrower or such Restricted
Subsidiary shall in one or more related transactions sell, transfer

 

51

--------------------------------------------------------------------------------


 

or otherwise dispose of any property owned by the Borrower or such Restricted
Subsidiary more than 180 days after the later of the date of initial acquisition
of such property or completion or occupancy thereof, as the case may be, by the
Borrower or such Restricted Subsidiary, and then rent or lease, as lessee, such
property or any part thereof (a “Sale and Leaseback Transaction”); provided that
the foregoing restriction shall not apply to any Sale and Leaseback Transaction
if immediately after the consummation of such Sale and Leaseback Transaction and
after giving effect thereto, any of the following conditions is satisfied:

 

(a)           the lease relating to such Sale and Leaseback Transaction is not a
Long-Term Lease; or

 

(b)           the sale of property relating to such Sale and Leaseback
Transaction constitutes a sale of such property by a Restricted Subsidiary to
the Borrower or to a Wholly-owned Restricted Subsidiary or by the Borrower to a
Wholly-owned Restricted Subsidiary; or

 

(c)           the sale of such property is for cash consideration which (after
deduction of any expenses incurred by the Borrower or any Restricted Subsidiary
in connection with such Sale and Leaseback Transaction) equals or exceeds the
fair market value of the property so sold (as determined in good faith by the
Board of Directors of the Borrower) and the net proceeds from such sale are
applied to either (i) the purchase or acquisition (and, in the case of real
property, the construction) of fixed assets useful and intended to be used by
the Borrower or a Restricted Subsidiary in the operation of the business of the
Borrower and its Restricted Subsidiaries as described in Section 5.10 hereof
(provided that in any such event the Borrower and its Restricted Subsidiaries
shall not then or thereafter cause or permit or agree or consent to cause or
permit such tangible assets to be subject to any Lien) or (ii) the prepayment
with the applicable prepayment premium, if any, on a pro rata basis, of Senior
Funded Debt of the Borrower; provided that if any such Senior Funded Debt so
prepaid constitutes Indebtedness outstanding under any revolving credit or
similar credit facility, such prepayment shall result in a permanent reduction
of the Indebtedness which the Borrower and its Restricted Subsidiaries may incur
thereunder by an amount at least equal to the amount of the prepayment of such
Senior Funded Debt; or

 

(d)           after giving effect to the consummation of such Sale and Leaseback
Transaction and to the application of the proceeds therefrom, no Default would
exist.

 

Section 6.05.          Mergers, Consolidations and Sales of Assets and
Acquisitions.  (a) Except with respect to a Permitted Acquisition, the Borrower
will not, and will not permit any Restricted Subsidiary to, consolidate with or
be a party to a merger with any other Person, or sell, lease or otherwise
dispose of all or substantially all of its assets or acquire the assets or stock
or business of any Person, provided that any Restricted Subsidiary may merge or
consolidate with or into the Borrower or any Wholly-owned Restricted Subsidiary
so long as in (1) any merger or consolidation involving the Borrower, the
Borrower shall be the surviving or continuing corporation and (2) any merger or
consolidation involving a Wholly-owned Restricted

 

52

--------------------------------------------------------------------------------


 

Subsidiary (and not the Borrower), the Wholly-owned Restricted Subsidiary shall
be the surviving or continuing corporation.

 

(b)           The Borrower will not, and will not permit any Restricted
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
(except as provided in this Section 6.05); provided that the foregoing
restrictions do not apply to:

 

(i)            the sale, lease, transfer or other disposition of assets of a
Restricted Subsidiary to the Borrower or a Wholly-owned Restricted Subsidiary;

 

(ii)           the sale of inventory in the ordinary course of business; or

 

(iii)          the sale of assets for cash or other property to a Person or
Persons other than an Affiliate if all of the following conditions are met:

 

a.             such assets (valued at net book value) do not, together with all
other assets of the Borrower and its Restricted Subsidiaries previously disposed
of during the immediately preceding twelve calendar month period, exceed 10% of
the total consolidated assets of the Borrower and its Restricted Subsidiaries,
determined by reference to the Consolidated balance of the Borrower twelve
months prior to the month in which such disposition occurs;

 

b.             in the opinion of the Borrower’s Board of Directors, the sale is
for fair value and is in the best interests of the Borrower; and

 

c.             immediately after the consummation of the transaction and after
giving effect thereto, no Default would exist.

 

Section 6.06.          Transactions with Affiliates.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except in the ordinary course of and pursuant
to the reasonable requirements of the Borrower’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person other than an Affiliate.

 

Section 6.07.          Designation of Subsidiaries.  The Borrower may designate
or redesignate any Unrestricted Subsidiary as a Restricted Subsidiary and may
designate or redesignate any Restricted Subsidiary as an Unrestricted Subsidiary
only with the prior written consent of the Required Lenders.  If the Required
Lenders consent to the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and after giving effect thereto, then (i) such Unrestricted
Subsidiary so designated shall not, directly or indirectly, own any Indebtedness
or capital stock of the Borrower or any Restricted Subsidiary, and (ii) the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be a sale or other disposition of assets to be consummated within the
limitations of Section 6.05(b)(iii).  If the Required Lenders consent to the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary and after

 

53

--------------------------------------------------------------------------------


 

giving effect thereto, then all existing Liens of such Restricted Subsidiary so
designated shall be permitted within the applicable limitations of Section 6.03.

 

Section 6.08.          Modification of Operating Documents.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, modify, amend or
alter their operating agreements, certificates or articles of incorporation or
other constitutive documents in a manner which could have a Material Adverse
Effect or would otherwise be materially disadvantageous to the Lenders.

 

Section 6.09.          Restrictive Agreements.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions under the Senior Note Agreement existing on
the date hereof (but shall apply to any amendment or modification expanding the
scope or duration of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

 

Section 6.10.          Restricted Payments.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly (including, without limitation, on a synthetic basis
through Swap Agreements), any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional Equity Interests, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with option plans or other
benefit plans for management or employees of the Borrower and its Subsidiaries,
(d) the Borrower may declare and pay cash dividends on its Equity Interests not
to exceed $10,000,000 in any fiscal year so long as at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing and (e) the Borrower may make other Restricted Payments in any fiscal
quarter of any fiscal year in addition to those permitted under (c) and
(d) above so long as (i) at the time thereof and immediately after giving effect
thereto the aggregate amount of such payments in such fiscal year does not
exceed the sum of $25,000,000 plus 50% of Consolidated Net Income for the
previous fiscal year less all Restricted Payments previously made in cash in the
current fiscal year pursuant to subparagraphs (c) and (d) above and this
subparagraph (e) and (ii) as at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing.

 

54

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect to any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise and solely in the case of any reimbursement
obligations such default shall continue for a period of one Business Day;

 

(b)           the Borrower shall fail to pay any interest on any Loan, the
Revolving Credit Commitment Fee or any other fee or any other amount (other than
an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Financing Document, when and as the same shall become due
and payable and such default shall continue for a period of five consecutive
days;

 

(c)           any representation or warranty made or deemed made by the Borrower
or any Restricted Subsidiary or Guarantor in the Financing Documents, or in any
report, certificate, financial statement or other document furnished pursuant to
the Financing Documents, shall prove to have been incorrect in any material
respect as of the date when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 3.15, 5.01(a) through (d), 5.02,
5.09 or in Article VI;

 

(e)           the Borrower or any Restricted Subsidiary or Guarantor shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Financing Document, and such failure shall continue unremedied for
a period of 15 days after the Borrower receives notice of such default from the
Administrative Agent (which notice shall be given at the request of any Lender);

 

(f)            Borrower or any Restricted Subsidiary or Guarantor (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder), or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders or the beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay,

 

55

--------------------------------------------------------------------------------


 

defease or redeem such Indebtedness to be made, prior to its stated maturity, or
cash collateral in respect thereof to be demanded;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or Guarantor or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
Guarantor or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)           the Borrower or any Restricted Subsidiary or Guarantor shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or Guarantor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(i)            the Borrower or any Restricted Subsidiary or Guarantor shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (not covered by insurance where the carrier has
accepted responsibility) shall be rendered against the Borrower, any Restricted
Subsidiary or Guarantor or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any material assets of the Borrower or any
Subsidiary to enforce any such judgment;

 

(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(l)            a Change in Control shall occur;

 

(m)          any of the Financing Documents shall for any reason cease to be, or
shall be asserted by any Person obligated thereunder not to be, a legal, valid
and binding obligation of such Person;

 

56

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any one
or more of the following actions, at the same or different times:  (i) terminate
the Revolving Loan Commitments, and thereupon the Revolving Loan Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) require that the Borrower deposit cash
collateral to the extent of the LC Exposure or (iv) exercise any other rights or
remedies available under the Financing Documents or applicable law; and in case
of any event with respect to the Borrower described in clause (g) or (h) of this
Article, the Revolving Loan Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind (except as specifically provided for herein), all of
which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Financing Documents, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for any failure to disclose, any

 

57

--------------------------------------------------------------------------------


 

information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents or accuracy of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against the Borrower or any other Person obligated
under the Financing Document, the Administrative Agent is authorized, to the
fullest extent permitted by applicable law, to file a proof of claim on behalf
of itself and the Lenders in such proceeding for the total amount of obligations
owed by such Person.  With respect to any such proof of claim which the
Administrative Agent may file, each Lender acknowledges that without reliance on
such proof of claim, such Lender shall make its own evaluation as to whether an
individual proof of claim must be filed in respect of such obligations owed to
such Lender and, if so, take the steps necessary to prepare and timely file such
individual claim.

 

58

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower (not to be unreasonably withheld, except that no such approval shall be
required upon the occurrence and continuance of an Event of Default), to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with such an office.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.  Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.

 

The parties hereto agree that the titles Co-Syndication Agent and Documentation
Agent are honorary and confer no duties upon such agents, except as a Lender
hereunder.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01.          Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

59

--------------------------------------------------------------------------------


 

(i)            if to the Borrower, to it at 9333 Balboa Avenue, San Diego, CA
92123, Attention of John D. Thomas (Telecopy No. 858-505-1548) with copies for
informational purposes only to Assistant General Counsel (Telecopy
No. 858-505-1559);

 

(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Latanya Driver
(Telecopy No. 312-385-7096 with copies for information purposes only to Brian E.
Newhouse, Esq., Mayer Brown LLP, 350 South Grand Avenue, Los Angeles, CA 90071
(Telecopy No. 213-625-0248); and

 

(iii)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 9.02.          Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)           Neither this Agreement nor any provision hereof nor any provision
of any other Financing Document hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or Note or reduce the rate

 

60

--------------------------------------------------------------------------------


 

of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the Maturity
Date or the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment or postpone the scheduled date of expiration of
any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) release any Guarantee (other than in accordance with its terms),
forego any additional Guarantee pursuant to Section 5.11 or modify the 85%
requirement in the definition of “Guarantor” without the written consent of each
Lender, (vii) change Section 2.19 without the written consent of the Required
Lenders, the Administrative Agent, the Swingline Lender and the Issuing Bank, or
(viii) change any of the provisions of this Section or the definitions of
“Required Lenders” or “Defaulting Lender” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

Section 9.03.          Expenses; Indemnity; Damage Waiver.  (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation of
this Agreement or any amendments, modifications or waivers requested by the
Borrower of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) during the continuance of a
Default, all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided

 

61

--------------------------------------------------------------------------------


 

that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claim, damages, liabilities or related expenses are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. 
Without limiting the generality of the foregoing and in addition to any
indemnity provided for herein, the Borrower shall pay, and hold each Indemnitee
harmless from, any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control against any Indemnitee, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with the defense thereof, arising as a result of the
funding of Loans or the issuance of Lender Letters of Credit or Letter of Credit
Participation Agreement or the acceptance of any payments made under a Loan
Document.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought and based upon the
outstanding principal balance of the Revolving Credit Exposure) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 9.04.         Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

62

--------------------------------------------------------------------------------


 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Article VII has
occurred and is continuing, any other assignee; and

 

(B)           the Administrative Agent.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and such assigning
Lender shall retain Commitments of not less than $10,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the assignor and assignee to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” shall have
the following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing or investing in loans and similar extensions of credit in
the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and

 

63

--------------------------------------------------------------------------------


 

Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, any Note or Notes subject to such assignment and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.  Upon notice to the Borrower, at the Borrower’s
expense, the Borrower shall execute and deliver to the Administrative Agent in
exchange for such surrendered Notes, new Notes to the order of the assignee in
an  amount equal to the portion of the Commitments assumed by it pursuant to
such Assignment and Assumption and, if the assigning Lender has retained any
Commitment hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Commitment retained by it hereunder.

 

(c)           (i)            Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided

 

64

--------------------------------------------------------------------------------


 

that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees,
to the fullest extent permitted under applicable law, that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the Notes issued to
such Lender to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and

 

65

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 9.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or its Subsidiaries against any of and all the obligations of the
Borrower or its Subsidiaries now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 9.09.          GOVERNING LAW; Jurisdiction; Consent to Service of
Process. 
(a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

66

--------------------------------------------------------------------------------


 

(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.          Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
rating agencies, portfolio management servicers, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement in which case Borrower shall be
notified of the name of such assignee or participant and the Administrative
Agent and the Borrower shall be provided with an executed copy of such
confidentiality agreement, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower. 
Notwithstanding the foregoing, each of the Administrative Agent and the Lenders
may disclose to any and all Persons, without

 

67

--------------------------------------------------------------------------------


 

limitation of any kind, the tax treatment and tax structure of the Transactions
and all materials of any kind (including opinions and tax analysis) that have
been provided to such Persons relating to the tax treatment and tax structure of
the Transactions.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.13.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14.          USA Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CUBIC CORPORATION, Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John D. Thomas

 

 

Title:

Vice President Finance/

 

 

 

Corporate Development

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

William W. Boyle

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. individually  and as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL  ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Existing Letters of Credit

 

Issuer

 

Issuance Date

 

Issued
Currency

 

Issued
Currency
Amount

 

USD
Equivalent

 

Amount

 

Beneficiary Name

 

Expiry

 

Cubic Corporation

 

Jun 26, 2009

 

USD

 

442,156.50

 

USD

 

$

442,156.50

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Cubic Corporation

 

Jan 09, 2008

 

NZD

 

1,451,651.85

 

USD

 

$

1,036,914.92

 

JPMorgan Chase Bank, N.A.

 

Mar 02, 2010

 

Cubic Corporation

 

Jan 09, 2008

 

USD

 

712,060.00

 

USD

 

$

712,060.00

 

Government of Israel

 

Dec 31, 2009

 

Cubic Corporation

 

Mar 16, 2006

 

SGD

 

474,168.98

 

USD

 

$

342,558.14

 

JPMorgan Chase Bank, N.A.

 

Jan 30, 2010

 

Cubic Corporation

 

Mar 16, 2006

 

USD

 

1,296,787.55

 

USD

 

$

1,296,787.55

 

JPMorgan Chase Bank, N.A.

 

Jan 30, 2010

 

Cubic Corporation

 

Jan 09, 2008

 

NZD

 

1,277,744.65

 

USD

 

$

912,693.00

 

JPMorgan Chase Bank, N.A.

 

Mar 02, 2010

 

Cubic Corporation

 

Dec 21, 2006

 

USD

 

1,298,760.00

 

USD

 

$

1,298,760.00

 

Riyad Bank Ltd.

 

Mar 02, 2010

 

Cubic Corporation

 

Sep 17, 2007

 

USD

 

625,000.00

 

USD

 

$

625,000.00

 

TMB Bank PCL

 

Mar 02, 2010

 

Cubic Corporation

 

May 09, 2008

 

AUD

 

94,790.64

 

USD

 

$

86,657.60

 

JPMorgan Chase Bank, N.A.

 

Dec 30, 2010

 

Cubic Corporation

 

Sep 09, 2008

 

SGD

 

1,590,721.85

 

USD

 

$

1,149,199.43

 

JPMorgan Chase Bank, N.A.

 

Mar 02, 2010

 

Cubic Corporation

 

Aug 15, 2008

 

SGD

 

321,357.95

 

USD

 

$

232,161.50

 

JPMorgan Chase Bank, N.A.

 

Mar 02, 2010

 

Cubic Corporation

 

Jan 27, 2009

 

AUD

 

100,000.00

 

USD

 

$

91,420.00

 

JPMorgan Chase Bank, N.A.

 

Jan 15, 2010

 

Cubic Corporation

 

Feb 13, 2009

 

CAD

 

3,446,715.35

 

USD

 

$

3,260,847.07

 

JPMorgan Chase Bank, N.A.

 

Feb 12, 2011

 

Cubic Corporation

 

Feb 24, 2009

 

SGD

 

215,000.00

 

USD

 

$

155,324.38

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Cubic Corporation

 

Feb 24, 2009

 

SGD

 

44,000.00

 

USD

 

$

31,787.31

 

JPMorgan Chase Bank, N.A.

 

Mar 02, 2010

 

Cubic Corporation

 

Mar 13, 2009

 

USD

 

14,440,626.50

 

USD

 

$

14,440,626.50

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Cubic Corporation

 

Mar 13, 2009

 

SGD

 

1,372,536.25

 

USD

 

$

991,573.65

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Cubic Corporation

 

Mar 13, 2009

 

USD

 

2,888,125.30

 

USD

 

$

2,888,125.30

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Cubic Corporation

 

Mar 13, 2009

 

SGD

 

6,862,681.25

 

USD

 

$

4,957,868.26

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Cubic Corporation

 

Jun 17, 2009

 

USD

 

7,500,000.00

 

USD

 

$

7,500,000.00

 

JPMorgan Chase Bank, N.A.

 

Mar 09, 2010

 

Total USD as of December 15, 2009:

 

$

42,452,521.11

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Revolving Credit
Commitment

 

Approximate Percentage of Total
Revolving Credit Commitment

 

JPMorgan Chase Bank, N.A.

 

$

27,500,000

 

18.33333

%

Bank of the West

 

$

24,500,000

 

16.33333

%

Union Bank, N.A.

 

$

24,500,000

 

16.33333

%

U.S. Bank National Association

 

$

24,500,000

 

16.33333

%

Wells Fargo Bank, National Association

 

$

24,500,000

 

16.33333

%

Branch Banking and Trust Company

 

$

24,500,000

 

16.33333

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

Disclosed Matters as to Litigation

 

There is no action, suit or proceeding pending, or to the knowledge of the
Borrower threatened against or affecting the Borrower or any of its Restricted
Subsidiaries before any arbitrator or any Governmental Authority which would in
any material respect draw into question the enforceability of any of the
Financing Documents.

 

The Borrower does not believe the following litigation matters could be
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect, but wants the Lenders to be advised of the existence of such
matters.

 

1.               U.S. Customs v. Cubic Defense Systems.  Customs assessed a
proposed penalty of $449,427 against Cubic for importing certain MILES equipment
as duty free or at a duty lower than allegedly applicable.  Cubic reserved about
$400,000 and plans to appeal the amount of the penalty.

 

2.               Ministry of Defense and Support for the Armed Forces of the
Islamic Republic (Iran) v. Cubic Defense Systems, Inc. (CDS).  In 1998 the
Ministry of Defense for the Armed Forces of the Islamic Republic of Iran
obtained a United States District Court judgment enforcing an arbitration award
in its favor against Cubic in the amount of $2.8 million, plus costs and
interest.  Both parties appealed to the 9th Circuit Court of Appeals, where the
cases are stayed.  Third party judgment creditors of Iran have filed liens
against Iran’s Cubic judgment, but have not obtained valid court orders
enforcing the liens.  We are not aware whether any such creditors received
Terrorism Risk Insurance Act funds (which could make their claims
unenforceable).  Under a 1979 Presidential executive order, all transactions by
United States citizens with Iran are prohibited without a license, which is
rarely granted.  Therefore, even if Iran were to prevail in the 9th Circuit
litigation, it is unlikely that Cubic would be permitted to pay any amount to
Iran.  Payments to valid lienors could potentially be enforced.  Cubic has
appropriate reserves in place.

 

3.               Global Trac / eAccess.  Global Trac has presented a claim
against Cubic’s subsidiary eAccess for alleged patent infringement in the way a
smartcard antenna is attached to a chip.  eAccess is investigating.

 

4.                                                                          
Thyssen / US Elevator.  Thyssen has seven claims pending against Cubic involving
personal injuries sustained in elevators manufactured by Cubic’s subsidiary
before 1992.  Cubic’s maximum liability on each claim should be its $100,000
insurance deductible.  Cubic denies liability as to all claims.

 

5.               Wise and Diaz v. CAI, CDA and Cubic Corporation.  Class action
lawsuit against Cubic alleging misclassification of Training Analysts as exempt
from overtime and seeking damages for lack of overtime pay and back wages, as
well as damages for various violations of California and federal wage and hour
laws.  Cubic filed an Answer on January 6, 2009.  Cubic sent a Demand for
indemnity to its prime contractor, Raytheon.  Cubic also made a Demand on its
insurance carrier for

 

--------------------------------------------------------------------------------


 

coverage on some or all of the claims.  Mediation was conducted on August 27,
2009 and the matter was settled for $1.7 million.  Cubic’s insurance carrier
agreed to contribute $300,000 toward the settlement.  Cubic’s prime contractor
has yet to respond.  Preparation of a settlement agreement and related documents
are in process.  Preliminary court approval of the settlement is expected
sometime after November 20, 2009.  Appropriate reserves have been established.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.08

 

Disclosed Matters as to Environmental Compliance

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16A

 

Restricted Subsidiaries

 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owed

 

CUBIC APPLICATIONS, INC.

 

 

 

 

 

Lacey, Washington

 

California

 

100

%

 

 

 

 

 

 

CUBIC COMMUNICATIONS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC DE MEXICO

 

 

 

 

 

Tijuana, Mexico

 

Mexico

 

100

%

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC FOREIGN SALES, INC.

 

St. Thomas

 

 

 

San Diego, California

 

U.S. Virgin Islands

 

100

%

 

 

 

 

 

 

CUBIC HOLDINGS LTD.

 

 

 

 

 

Auckland, New Zealand

 

New Zealand

 

100

%

 

 

 

 

 

 

CUBIC LAND, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC SECURITY SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC.

 

 

 

 

 

Orlando, Florida

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC.

 

 

 

 

 

Columbus, Georgia

 

Georgia

 

100

%

 

 

 

 

 

 

EACCESS LLC

 

 

 

 

 

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC FIELD SERVICES CANADA LIMITED

 

 

 

 

 

Ontario, Canada

 

Canada

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS LIMITED

 

 

 

 

 

London, England
* (100% owned subsidiary of Cubic (UK) Limited)

 

England

 

100

%*

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (AUSTRALIA) PTY LIMITED

 

 

 

 

 

New South Wales, Australia
* (50% owned subsidiary of Cubic Corporation and 50% owned subsidiary of Cubic
Transportation Systems, Inc.)

 

Australia

 

100

%*

 

 

 

 

 

 

CUBIC (U.K.) LIMITED

 

 

 

 

 

London, England

 

England

 

100

%

 

 

 

 

 

 

CUBIC WORLDWIDE TECHNICAL SERVICES, INC.

 

 

 

 

 

San Diego, California

 

Delaware

 

100

%

 

--------------------------------------------------------------------------------


 

CUBIC DEFENCE NEW ZEALAND

 

 

 

 

 

Auckland, New Zealand
*(100% owned subsidiary of Cubic Holdings, Ltd.)

 

New Zealand

 

100

%*

 

 

 

 

 

 

CUBIC DEFENCE AUSTRALIA PTY LIMITED

 

 

 

 

 

New South Wales, Australia

 

Australia

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (INDIA) PRIVATE LIMITED

 

 

 

 

 

Hyderabad, India

 

India

 

100

%

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.16B

 

Unrestricted Subsidiaries

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.03

 

LIENS

 

Security:

 

First legal charge over the premises at AFC House, Honeycrock Lane, Salford,
Surrey, UK

 

 

 

Borrower:

 

Cubic Transportation Systems, LTD

 

 

 

Creditor/Lienholder:

 

Barclays Bank PLC

 

 

 

Original Balance:

 

£ 5,200,000

 

 

 

Remaining Balance:

 

£ 3,120,000

 

 

 

Value Date:

 

02 December 2003

 

 

 

Maturity Date:

 

03 December 2018

 

 

 

Interest Rate:

 

Fixed at 6.4825%

 

 

 

Payments:

 

Quarterly each March, June, September and December

 

 

 

Next Payment:

 

£ 138,492.33 due 02 March 2010

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

Assignor:

 

 

 

 

Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

Borrower:  Cubic Corporation

 

--------------------------------------------------------------------------------

(1)               Select as applicable.

 

Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

Credit Agreement:  The First Amended and Restated Credit Agreement dated as of
December 16, 2009 among Cubic Corporation, the Lenders parties thereto, and
JPMorgan Chase Bank, as Administrative Agent.

 

A-1

--------------------------------------------------------------------------------


 

Assigned Interest

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

Revolving Commitment

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                    ,20  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

[Consented to:]

 

 

 

CUBIC CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

ANNEX 1

 

CUBIC CORPORATION CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

(a)           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Financing Document.

 

(b)           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Financing Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Financing Documents are required to be performed by it as a Lender.

 

(c)           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

 

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

(d)           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the internal law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PROMISSORY NOTE

 

New York, New York

December 16, 2009

 

FOR VALUE RECEIVED, the undersigned, Cubic Corporation (the “Maker”), hereby
promises to pay to the order of                      (the “Lender”), at the
office of JPMorgan Chase Bank, N.A. (the “Agent”), at 277 Park Avenue, New York,
New York at the expiration of the Availability Period as defined in the First
Amended and Restated Credit Agreement, dated as of December 16, 2009, among the
Maker, the Lenders named therein and the Agent (as the same may be amended,
modified or supplemented from time to time in accordance with its terms, the
“Credit Agreement”) or earlier as provided for in the Credit Agreement, the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement) to the Maker from the Lender pursuant to the terms of the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date thereof on the principal
amount hereof from time to time outstanding, in like funds, at said office, at a
rate or rates per annum and, in each case, and payable on such dates as
determined pursuant to the terms of the Credit Agreement.

 

The Maker promises to pay interest, on demand, on any overdue principal and fees
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates determined as set forth in the Credit Agreement.

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Promissory Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Makers to make payments of principal and interest
in accordance with the terms of this Promissory Note and the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in the Credit Agreement,
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  THIS PROMISSORY NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 

C-1

--------------------------------------------------------------------------------


 

 

CUBIC CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

Loans and Payment

 

Date

 

Amount and
Type of Loan

 

Payments
Principal
Interest

 

Unpaid Principal
Balance of Note

 

Name of Person Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AMENDED AND RESTATED SUBSIDIARY GUARANTEE

 

AMENDED AND RESTATED GUARANTEE dated as of December 16, 2009, by each of the
signatories hereto (individually, a “Guarantor” and collectively, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., a national banking
association, as administrative agent (“Agent”) for (i) the Lenders (the
“Lenders”) named in Schedule 2.01 of the First Amended and Restated Credit
Agreement dated as of the date hereof, among Cubic Corporation (the “Borrower”),
the Agent and the Lenders (as amended, restated, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement) and (ii) itself as issuer of the
Letters of Credit.

 

The Agent and the Lenders have agreed to extend Loans and certain other
financial accommodations to, including, without limitation, the issuance of the
Letters of Credit for the account of the Borrower pursuant to, and subject to
the terms and conditions of, the Credit Agreement.  The obligation of the
Lenders to extend such Loans and of the Agent to issue the Letters of Credit
under the Credit Agreement is conditioned on the execution and delivery by the
Guarantors of a guarantee in the form hereof of the due and punctual payment and
performance of (a) the principal of and interest on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (b) Indebtedness at any time and from time to time under the
Letters of Credit and (c) all other obligations of the Borrower at any time and
from time to time under the Credit Agreement and the other Financing Documents
(the foregoing collectively being herein referred to as the “Guaranteed
Obligations”).

 

The Guarantors are parties to that certain Guarantee dated as of March 10, 2005
(the “Existing Guarantee”) pursuant to which they guaranteed the obligations of
the Borrower under the credit agreement dated as of March 10, 2005 (the
“Existing Credit Agreement”).  The Existing Credit Agreement is being amended
and restated pursuant to the terms of the Credit Agreement and, in connection
therewith, the Guarantors have agreed to amend and restate the Existing
Guarantee.

 

Accordingly, in consideration of the premises and in order to induce the Agent
and the Lenders to make Loans and extend other financial accommodations under
the Credit Agreement, each Guarantor hereby, jointly and severally, agrees that
the Existing Guarantee shall be amended and restated in its entirety as follows:

 

Section 1.  Guarantee.  Each Guarantor hereby, jointly and severally,
irrevocably and unconditionally, guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, and the punctual
performance, of all present and future Guaranteed Obligations.  Each Guarantor
also guarantees the full, prompt and unconditional performance of all
obligations and agreements of every kind owed or hereafter to be owed by
Borrower to the Agent or the Lenders under the Credit Agreement and the other
Financing Documents to which Borrower is a party.

 

--------------------------------------------------------------------------------


 

Section 2.  Waiver.  Each Guarantor hereby absolutely, unconditionally and
irrevocably waives, to-the fullest extent permitted by law, (i) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee, (ii) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations,
(iii) any requirement that the Agent or the Lenders protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right or take any action against the Borrowers or any other Person or any
collateral, and (iv) any other action, event or precondition to the enforcement
of this Guarantee or the performance by each Guarantor of its obligations
hereunder.

 

Section 3.  Guarantee Absolute.

 

(a)           This Guarantee is one of payment and performance, not collection,
and the obligations of the Guarantors under this Guarantee are independent of
the obligations of the Borrower under the Credit Agreement and any other
Financing Document, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guarantee, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions.

 

(b)           The liability of the Guarantors under this Guarantee shall, to the
fullest extent permitted under applicable law, be absolute and unconditional
irrespective of:

 

(i)            any invalidity, irregularity, voidability, voidness or
unenforceability of the Credit Agreement, the Notes, or any other Financing
Document or any other agreement or instrument relating thereto, or of all or any
part of the Guaranteed Obligations or of any security therefor;

 

(ii)           any change in the manner, place or terms of payment or
performance, and/or any change or extension of the time of payment or
performance of, renewal or alteration of, any Guaranteed Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any other amendment or waiver of or any consent to departure from
the Credit Agreement or the Notes or any other Financing Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or any of its Subsidiaries or otherwise;

 

(iii)          any sale, exchange, release, surrender, realization upon any
property by whomsoever at any time pledged or mortgaged to secure, or howsoever
securing, all or any of the Guaranteed Obligations, and/or any offset against,
or failure to perfect, or continue the perfection of, any Lien in any such
property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Guaranteed Obligations;

 

(iv)          any exercise or failure to exercise any rights against the
Borrower or others (including the Guarantors);

 

(v)           any settlement or compromise of any Guaranteed Obligation, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and any subordination of
the payment of all or any part

 

2

--------------------------------------------------------------------------------


 

thereof to the payment of any Guaranteed Obligation (whether due or not) of the
Borrower to creditors of the Borrower other than the Guarantors;

 

(vi)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other assets of the Borrower or any of its Subsidiaries;

 

(vii)         any change, restructuring or termination of the existence of any
of the Borrower or any of its Subsidiaries; or

 

(viii)        any other agreements or circumstance of any nature whatsoever
which might otherwise constitute a defense available to, or a discharge of, this
Guarantee and/or obligations of the Guarantors hereunder, or a defense to, or
discharge of, the Borrower or any other Person or party relating to this
Guarantee or the obligations of the Guarantors hereunder or otherwise with
respect to the Loans or Letters of Credit extended to the Borrower, in each case
other than the indefeasible payment in full of the Guaranteed Obligations.

 

(c)           The Agent may at any time and from time to time (whether or not
after revocation or termination of this Guarantee) without the consent of, or
notice (except as shall be required by applicable law that cannot be waived) to,
the Guarantors, and without incurring responsibility to the Guarantors or
impairing or releasing the obligations of the Guarantors hereunder, apply any
sums by whomsoever paid or howsoever realized to any Guaranteed Obligation
regardless of what Guaranteed Obligations remain unpaid.

 

(d)           This Guarantee shall continue to be effective or be reinstated, as
the case may be, if claim is ever made upon the Agent or any Lender for
repayment or recovery of any amount or amounts received by the Agent or such
Lender in payment or on account of any of the Guaranteed Obligations and the
Agent or such Lender repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or such Lender or the respective property of each,
or any settlement or compromise of any such claim effected by the Agent or such
Lender with any such claimant (including the Borrower), the Guarantors shall be
and remain liable to the Agent or such Lender, as applicable, hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Agent or such Lender.

 

Section 4.  Continuing Guarantee.  This Guarantee is a continuing one and shall
(i) remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (ii) be binding upon each
Guarantor, its successors and assigns, and (iii) inure to the benefit of, and be
enforceable by, the Agent and its successors, transferees and assigns.  All
obligations to which this Guarantee applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.

 

Section 5.  Representations, Warranties and Covenants.  Each Guarantor hereby
represents, warrants and covenants to and with the Agent that:

 

3

--------------------------------------------------------------------------------


 

(a)           The Guarantor has the power to execute and deliver this Guarantee
and to incur and perform its obligations hereunder;

 

(b)           The Guarantor has duly taken all necessary action to authorize the
execution, delivery and performance of this Guarantee and to incur and perform
its obligations hereunder;

 

(c)           No consent, approval, authorization or other action by, and no
notice to or of, or declaration or filing with, any governmental or other public
body, or any other Person, is required for the due authorization, execution,
delivery and performance by the Guarantor of this Guarantee or the consummation
of the transactions contemplated hereby;

 

(d)           The execution, delivery and performance by the Guarantor of this
Guarantee, do not and will not violate or otherwise conflict with any term or
provision of any material agreement, instrument, judgment, decree, order or any
statute, rule or governmental regulation applicable to the Guarantor or result
in the creation of any Lien upon any of its properties or assets pursuant
thereto;

 

(e)           This Guarantee has been duly authorized, executed and delivered by
the Guarantor and constitutes the legal, valid and binding obligation of the
Guarantor, and is enforceable against the Guarantor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law);

 

(f)            No proceeding referred to in paragraph (g) or (h) of Article VII
of the Credit Agreement is pending against the Guarantor and no other event
referred to in such paragraphs (g) and (h) of such Article VII has occurred and
is continuing with respect to the Guarantor, and the property of the Guarantor
is not subject to any assignment for the benefit of creditors; and

 

(g)           Each Guarantor will take all necessary actions to comply with the
provisions of the Credit Agreement applicable to it.

 

Section 6.  Expenses.  The Guarantors will upon demand reimburse the Agent for
any sums, costs, and expenses which the Agent may pay or incur pursuant to the
provisions of this Guarantee or in negotiating, executing, perfecting,
defending, protecting or enforcing this Guarantee or in enforcing payment of the
Guaranteed Obligations or otherwise in connection with the provisions hereof,
including court costs, collection charges, travel expenses, and reasonable
attorneys’ fees, together with interest thereon as specified in Section 12
hereof.

 

Section 7.  Terms.  (a) The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(b)           All references herein to Sections and subsections shall be deemed
to be references to Sections and subsections of this Guarantee unless the
context shall otherwise require.

 

Section 8.  Amendments and Modification.  No provision hereof shall be modified,
altered or limited except by written instrument expressly referring to this
Guarantee and to such provision, and executed by the party to be charged.

 

4

--------------------------------------------------------------------------------


 

Section 9.  Subrogation.  Upon making full payment with respect to any
Guaranteed Obligation hereunder, the Guarantors shall be subrogated to the
rights of the payee against the Borrower with respect to such obligation;
provided that the Guarantors shall not enforce any payment by way of subrogation
so long as any Lender has any Commitment under the Credit Agreement, any Letter
of Credit shall remain outstanding or any Guaranteed Obligation remains unpaid.

 

Section 10.  Remedies Upon Default; Right of Set-Off.  (a)  Upon the occurrence
and during the continuance of any Event of Default, the Agent may, without
notice to or demand upon the Borrower or the Guarantors, declare any Guaranteed
Obligations immediately due and payable, and shall be entitled to enforce the
obligations of the Guarantor hereunder.

 

(b)           Upon such declaration by the Agent, the Agent and any Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Agent or any Lender to or for the credit or the account of
any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guarantee that are then due, whether or not the
Agent or such Lender shall have made any demand under this Guarantee.  The Agent
agrees promptly to notify such Guarantor after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Agent and Lenders under this
Section 10 are in addition to other rights and remedies (including other rights
of set-off) which the Agent and Lenders may have.

 

Section 11.  Statute of Limitations.  Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by the Borrower or
others (including any Guarantor), with respect to any of the Guaranteed
Obligations shall, to the fullest extent permitted under applicable law, if the
statute of limitations in favor of the Guarantors against the Agent or Lenders
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.

 

Section 12.  Interest.  All amounts payable from time to time by the Guarantors
hereunder shall bear interest at an interest rate per annum determined in
accordance with Section 2.12 of the Credit Agreement as if such amounts were
payable by the Borrower.

 

Section 13.  Rights and Remedies Not Waived.  No act, omission or delay by the
Agent shall constitute a waiver of its rights and remedies hereunder or
otherwise.  No single or partial waiver by the Agent of any default hereunder or
right or remedy which it may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion.

 

Section 14.  Admissibility of Guarantee.  The Guarantors agree that any copy of
this Guarantee signed by the Guarantors and transmitted by telecopier for
delivery to the Agent shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence.

 

5

--------------------------------------------------------------------------------


 

Section 15.  Notices.  All notices, requests and demands to or upon the Agent or
the Guarantors under this Agreement shall be in writing and given as provided in
the Credit Agreement (with respect to the Guarantors, to the address of the
Borrower as set forth in the Credit Agreement).

 

Section 16.  Counterparts.  This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Guarantee by telecopy shall be effective
as delivery of a manually executed counterpart of this Guarantee.

 

Section 17.  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL ETC.  (a) EACH
GUARANTOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT THEREFROM IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING, (i) TRIAL
BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND
(iii) THE RIGHT TO INTERPOSE ANY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM (UNLESS
SUCH SET-OFF, COUNTERCLAIM OR CROSS-CLAIM COULD NOT, BY REASON OF ANY APPLICABLE
FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER
ACTION).

 

(b)           Each Guarantor irrevocably consents to the service of process of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by certified mail, postage prepaid, to such Guarantor at its
address determined pursuant to Section 15 hereof.

 

(c)           Nothing herein shall affect the right of the Agent to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against any Guarantor in any other jurisdiction.

 

(d)           Each Guarantor hereby waives presentment, notice of dishonor and
protests of all instruments included in or evidencing any of the Guaranteed
Obligations, and any and all other notices and demands whatsoever (except as
expressly provided herein).

 

Section 18.  GOVERNING LAW.  THIS GUARANTEE SHALL BE CONSTRUCTED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS

 

6

--------------------------------------------------------------------------------


 

PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

 

Section 19.  Captions; Separability.  (a) The captions of the Sections and
subsections of this Guarantee have been inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Guarantee.

 

(b)           If any term of this Guarantee shall be held to be invalid, illegal
or unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.

 

Section 20.  Enforcement.  If, in any action to enforce this Guarantee or any
proceeding to allow or adjudicate a claim under this Guarantee, a court of
competent jurisdiction determined that enforcement of this Guarantee against any
Guarantor for the full amount of the Guaranteed Obligations is not lawful under,
or would be subject to avoidance under, Section 548 of the United States
Bankruptcy Code or any applicable provision of comparable state law, the
liability of such Guarantor under this Guarantee shall be limited to the maximum
amount lawful and not subject to avoidance under such law.

 

Section 21.  Contribution.  Each Guarantor agrees that in the event a payment
shall be made by any Guarantor (the “Claiming Guarantor”) under this Guarantee
or assets of such Claiming Guarantor shall be sold pursuant to any mortgage,
security agreement or similar instrument or agreement to satisfy a claim of the
Lenders or the Agent, each other Guarantor (a “Contributing Guarantor”) shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all Guarantors on the date
hereof.

 

Section 22.  Acknowledgment of Receipt.  Each Guarantor acknowledges receipt of
a copy of this Guarantee and each of the Financing Documents.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed or caused this Guarantee to
be duly executed in the State of New York as of the date first above set forth.

 

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation

 

 

 

 

 

 

By:

 

 

Name: William L. Hoese

 

Title: Secretary

 

 

 

 

 

 

 

CUBIC APPLICATIONS, INC., a California corporation

 

 

 

 

 

 

 

By:

 

 

Name: William L. Hoese

 

Title: Secretary

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation

 

 

 

 

 

 

 

By:

 

 

Name: William L. Hoese

 

Title: Secretary

 

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC., a California corporation

 

 

 

 

 

 

By:

 

 

Name: William L. Hoese

 

Title: Secretary

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation

 

 

 

By:

 

 

Name: William L. Hoese

 

Title: Secretary

 

8

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

CUBIC CORPORATION
OFFICER’S CERTIFICATE

 

In Conformance with the First Amended and Restated Credit Agreement Dated
December 16, 2009
As of and for the Period Ending           .

 

The following certification is provided to the Lenders as required under
Section 5.02 of the First Amended and Restated Credit Agreement dated
December 16, 2009 (the Agreement).  The undersigned hereby certifies that:

 

a.                                       the Borrower was in compliance with the
requirements of Section 6.01 through 6.05 and 6.10 of the Agreement, inclusive,
during the period covered by the accompanying financial statements (detailed
calculations of financial covenant compliance annexed), and

 

b.                                      the undersigned has reviewed the terms
of the Agreement and has made, or caused to be made under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the period covered by the accompanying
financial statements to the date of this certificate, and that such review
(i) has not disclosed the existence during such period of any condition or event
that constitutes a Default as defined in the Agreement and (ii) has confirmed
that Unrestricted Subsidiaries continue to constitute, in aggregate, less than
7% of Consolidated Total Capitalization.

 

Dated at San Diego, California, this          day of                         ,
        .

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I. Section 6.01(a) – Consolidated EBITDA to Consolidated Cash Interest Expense.

 

 

A.   Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”) as set forth on Schedule 2:

 

$

B.    Consolidated Cash Interest Expense for the Subject Period:

 

$

C.    Consolidated EBITDA to Consolidated Cash Interest Expense (Line I.A ÷
Line I.B):

 

$

Minimum required: 3.00 to 1.00

 

 

II. Section 6.01(b) – Consolidated Indebtedness to Consolidated Adjusted EBITDA.

 

 

A.    Consolidated Indebtedness at Statement Date as set forth on Schedule 2:

 

$

B.    Consolidated EBITDA for the Subject Period as set forth on Schedule 2:

 

$

C.    EBITDA of any Person which becomes a Restricted Subsidiary during the
Subject Period:

 

$

D.    Consolidated Indebtedness to Consolidated Adjusted EBITDA (Line II.A ÷
Line II.B + Line II.C):

 

$

Maximum permitted: 3.00 to 1.00

 

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
 Ended

 

Twelve
Months
Ended

 

Net Income

 

 

 

 

 

 

 

 

 

 

 

- interest income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

+ net income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash stock option expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash losses

 

 

 

 

 

 

 

 

 

 

 

- non-cash gains

 

 

 

 

 

 

 

 

 

 

 

= EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Indebtedness
(in accordance with the definition of Consolidated Indebtedness
as set forth in the Credit Agreement)

 

Liabilities for borrowed money

 

$

 

+ liabilities for deferred purchase prices of property

 

$

 

+ liabilities for Capital Leases

 

$

 

+ liabilities for letters of credit

 

$

 

+ Swaps

 

$

 

+ Guarantees of any of the foregoing (without duplication)

 

$

 

 

 

 

 

Consolidated Indebtedness

 

$

 

 

11

--------------------------------------------------------------------------------